DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 12-17 and 21-26 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

In accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, the examiner is to perform an analysis (Step 1, Step 2A (Prong One and Prong Two), and Step 2B) to evaluate whether the claims are drawn to patent-eligible subject matter.
Step 1 – Evaluate whether the claimed subject matter fails within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.
In the instant case, claims 1-8 and 21-26 are directed to a system/machine; claims 12-17 are directed to a product/manufacture. Thus, each of the pending claims is directed to one of the statutory categories.  Consequently, the analysis proceeds to the two-step framework previously set forth in Alice/Mayo.

Revised Step 2A: Prong One – Evaluate Whether the Claim Recites a Judicial Exception 
To determine whether a claim recite an abstract idea, examiners are to (a) identify the specific limitations the claims under examination that the examiner believes recites an abstract idea and (b) determine whether the identified limitations falls within one of the following subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
(a) Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b) Certain method of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal integration (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities of behaviors; business relationships); maintaining personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and

(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Claim 1 is illustrative of the claimed subject matter:

1. A system for providing complementary product suggestions, comprising:
one or more memory devices storing instructions; and
one or more processors configured to execute the instructions to:
receive consumer data associated with a plurality of prior transactions by a plurality of consumers from a merchant computing device;
determine, based on the consumer data, whether a minimum percentage of the plurality of consumers have purchased one or more sets of products, each of the one or more sets of products being purchased together in a single transaction;

receive, from the merchant computing device, a signal indicative of one or more products being scanned by an RFID reader associated with the merchant computing device;
determine product data comprising a listing of products to be purchased by a user based on the received signal from the merchant computing device;
	determine that one or more products of the listings of products corresponds to the one or more predetermined complementary product sets;
	identify, for the listing of products corresponding to the one or more predetermined complementary product sets, one or more products from the one or more predetermined complementary product sets not included in the listing of products; 
	determine, based on a query from a user computing device associated with a user, that at least one of the products not included in the determined listing of products was previously purchased by the user during a predetermined time interval;
	update the predetermined complementary product set by removing the product previously purchased by the user during the predetermined time interval form the predetermined complementary product set; and
	provide, to the user computing device, a notification comprising a listing of the products in the updated complementary product set.


The first three steps recited require collecting and analyzing consumer data to determine complementary products sets.  These steps which could be performed mentally or manually with pen and paper through human evaluation.  
Next, the claims recite receiving a listing of products, determine if any products on the list correspond to a complementary product sets, identifying one or more products from the complementary product sets that are not included in the listing of products to be purchased, updating the predetermined complementary product by removing any products that were recently purchased from the complementary product set, and outputting a notification of the updated complementary set  Again, these steps require collecting information, analyzing the data and outputting an updated product set by providing a notification comprising a list  of the products in the updated complementary product set, all of which could also be performed mentally or manually with pen and paper through human evaluation.  
Overall, the claims are directed to marketing techniques for analyzing consumer data to identify complementary product and providing a notification of a relevant product that is complementary to a product that is being purchased (i.e. upselling).  All of the steps recited in the body of the claim may be grouped as a certain method of organizing human interactions because they relate to a method for performing sales and marketing activities (i.e., cross-selling).  Additionally, as previously noted, these claims could be categorized as a mental processes because the recited steps require no more than human observation and evaluation.  Accordingly, the claim requires further analysis under Prong Two.

Revised Step 2A: Prong Two – If the Claim Recites a Judicial Exception, Evaluate Whether the Claim Recites Additional Elements that Integrate the Exception into a Practical Application of that Exception.
A claim that integrates a judicial into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  With respect to claims 1-8 and 21-26, these claims require additional elements of a memory device, a processor, as well as “a merchant computing device” and a “user computing device.  With respect to claims 12-17, these claims recite a “non-transitory computer readable medium storing instructions” as well as “a merchant computing device” and a “user computing device” to implement the recited abstract idea.  The claims have been amended to include a RFID reader that is merely passively recited to describe the one or more products.  
  In each instance these generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  In this instance, the use of a memory and processor do not improve the functioning of the computer, but rather, only generally link the use of the abstract marketing technique to a computer environment, and is the equivalent of Applicant stating the abstract idea and applying it on a computer.  In regard to the merchant computing device and the user computing device, these additional components are merely disclosed as being generic computing devices (see Specification ¶¶ 0024, 0057, 0062) that are claimed as merely input and output devices, and consequently, constitute no more than insignificant extra-solution activity related.  See MPEP 2106.05(g).

Step 2B: If the Claim is directed to a Judicial Exception, Evaluate Whether the Claim Provides an Inventive Concept.
If a claim has been determined to be directed to a judicial exception under revised Step 2A, examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether the provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  As stated above, with respect to claims 1-8 and 21-26, these claims recite additional elements of a memory device and a processor, which amount to no more than instruction to implement the abstract idea using generic computer components.  In regard to the merchant computing device, the user computing device, as stated above, merely amount to elements which add no more than extra-solution activity related to input and output of data.   With respect to claims 12-17 these claims additionally recite a “non-transitory computer readable medium storing instructions” to implement the recited abstract idea.  However, when considered separately and in combination, these elements do not add significantly more (also known as an inventive concept) to the exception.  
Claim 3 and 14 further limit the RFID reader, but this element is only passively recited to desribe the products that the signal is indicative of (see independent claims).  Consequently, further limiting the RFID reader in this instance does not provide a meaningful limitation.
Claim 21 recites use of “GPS data,” but does not require anything more than a computer for receiving the (GPS) data.  Consequently, the additional elements amount to simply implementing the abstract idea on a computer.
Moreover, “considered as an ordered combination, the computer components of [applicant’s] method add nothing that is not already present when the steps are considered separately.”  Alice v. CLS Bank, 134 S. Ct. 2347, 110 USPQ2d 1976, 1985 (2014).   Consequently, the Examiner concludes that the claims do not recite significantly more than the abstract idea, and consequently are ineligible for patenting.

Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 101
Applicant argues that the claims are not directed to a method of organizing human activity because they do not recite “fundamental economic practices . . .; commercial or legal interaction” or “managing personal behavior or relationships or interactions between people.”  Remarks 11 (citing 2019 PEG at 52).  The Examiner respectfully disagrees.  The Examiner finds that the claimed method of cross-selling products by merchants is a fundamental economic practice, involves commercial interactions, and interaction among a merchant and a customer.  Accordingly, Applicant’s arguments that the claims are not directed to an abstract idea are not persuasive.  
In regard to Applicant’s reliance on the PTAB decision in Ex Parte Fanaru (see Remarks, pp. 11-12), the Examiner distinguishes the subject matter of that case, which appears to be directed to improvements to the computer system itself (“altering operations of the computing system”), and the claims in this application, which merely use computing devices as tools to perform abstract business practices (i.e., outputting product recommendations).  Because Applicant’s claimed invention does not purport to provide a technical improvement (see Specification, ¶ 0005, stating “[t]here is a need for systems and methods that notify or prompt a consumer of complementary products that may improve or supplement the products already purchased, or to be purchased”), such as an improvement to the computer itself, the Examiner is not persuaded that the claims are directed to a practical application or an inventive concept sufficient to transform the abstract business concepts into eligible subject matter.  
Applicant also argues that the claims recite a practical application.  Remarks 12-13. Here, Applicant argues that the Examiner has had to rely upon multiple references to disclose the interactions recited in the claims, and that this demonstrates that the claims require interactions that amount to practical application.   However, Applicant has failed to demonstrate how the claimed invention improves any relevant existing computer technology.  Rather, Applicant concludes that the claims improve “data management,” without providing support for how the claimed invention provides an improvement to and underlying technology.  For example, Applicant fails to explain the technological problem that the claims purport to provide a solution (i.e. a technical problem related to managing data).  Consequently, the Examiner respectfully disagrees with Applicant’s conclusion that “data management,” as described in the context of the claimed invention, is a technical field.  In support of this position, the Examiner notes that managing customer data is a business process that predates the use of computer technology.  Accordingly, Applicant’s argument is not persuasive.  
In regard to Applicant’s arguments with respect to step 2B, Applicant’s states that the claims involve more the performance of well-understood, routine, and conventional activities previously known in the industry, but fails to explain why the computer-implementation of the recited steps involves more than merely applying the abstract idea on a computer.  The Examiner notes that the proposed solution is not rooted in computer technology, but rather, is rooted in business practices which are incidentally performed on a computer.  In this instance, the addition of the machine does not play a significant part in permitting the claimed method to be performed, but rather, “function[s] solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e., through the utilization of a computer for performing calculations." Dealertrack, Inc v. Huber, 674 F.3d at 1315, 1333, 101 USPQ2d at 1339-40 (Fed. Cir. 2012).  The Examiner notes that a merchant determining complementary items to recommend to customers prior to or during the sale of initial item is a problem that predates the use of computers.  Consequently, the rejection has been maintained.

Claim Rejections - 35 USC § 103
The Examiner agrees that the prior art of record fails to disclose the newly recited elements as discussed in Applicant’s Remarks.  Remarks 17.  Moreover, a new search has not revealed any additional references that render the claimed invention obvious.   Accordingly, the prior art rejections have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Greenstein et al., US 2006/0064304 A1 (System and method for assisting in the selectin of products and or services)
Gudmundsson, US 2013/0091034 A1 (Instant, accurate, and efficient product recommendations to client endpoint; see ¶ 0062, disclosing “us[ing] an input list of items and produces a list of items to recommend, excluding items already purchased”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A ZARE whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT A ZARE/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        
Scott A Zare
2/22/2021